DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
This Office Action is in response to the application filed on 10/15/21.  Examiner acknowledged that claims 1-23 and 32-34 are canceled; claims 24-31 and 35-36 are pending.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (US 2018/0139816).
Regarding Claim 35, Liu teaches a method for controlling one or more light emitting diodes (Fig. 5: LED), the method comprising: generating a first current (Fig. 5: Iled) flowing through one or more light emitting diodes, the one or more light emitting diodes being configured to receive a rectified voltage (Fig. 5: Vrec) generated by a rectifying bridge (Fig. 5: U01) coupled to a TRIAC dimmer (Fig. 5: U02); receiving a sensing voltage (Fig. 5: RS), the sensing voltage indicating a magnitude (Fig. 5: voltage drop between LEDs and R10) of the first current; receiving an input voltage (Fig. 5: Vin), the input voltage indicating a magnitude (Fig. 5: variable dimming voltage output by triac) of a dimmer output voltage generated by the TRIAC dimmer and received by the rectifying bridge; and outputting a control signal (Fig. 5: EN) to the bleeder; wherein the outputting a control signal to the bleeder includes: generating the control signal to turn off the bleeder if the sensing voltage and the input voltage satisfy a first condition ([0046] “when the voltage RS is higher than the reference voltage Vref4, the output signal ZC of the comparator U40 is reversed, the timing of logic circuit U12 is finished, and the timing signal BLT is changed from high to low, and meanwhile the bleeder circuit U03 is not enabled”; [0057] “voltage $RS is higher than the reference voltage Vref4, the output signal ZC of comparator U40 is reversed, and the work time comparison circuit U14 is finished, and meanwhile the bleeder circuit U03 is not enabled”) so that the bleeder does not generate a second current (Fig. 5: iblr), the second current being larger than zero in magnitude; and generating the control signal to turn on the bleeder if the sensing signal and the input voltage satisfy a second condition so that the bleeder generates the second current ([0046] “when the voltage RS on the current sample resistor R40 is lower than reference voltage Vref4, i.e., between t01 to t02, the bleeder circuit U03 continues to be Enabled”; [0057] “voltage RS of the driving circuit input current sample resistor R40 is lower than Vref4, output of comparator U40 is reversed, and bleeder circuit U03 is enabled”); wherein the second condition is different from the first condition.

Regarding Claim 36, Liu teaches a method for controlling one or more light emitting diodes (Fig. 5: LED), the method comprising: generating a first current (Fig. 5: Iled) flowing through one or more light emitting diodes, the one or more light emitting diodes being configured to receive a rectified voltage (Fig. 5: Vrec) generated by a rectifying bridge (Fig. 5: U01) coupled to a TRIAC dimmer (Fig. 5: U02); receiving a sensing voltage (Fig. 5: RS), the sensing voltage indicating a magnitude (Fig. 5: voltage drop between LEDs and R10) of the first current; receiving an input voltage (Fig. 5: Vin), the input voltage indicating a magnitude (Fig. 5: variable dimming voltage output by triac) of a dimmer output voltage generated by the TRIAC dimmer and received by the rectifying bridge; and outputting a control signal (Fig. 5: EN) to the bleeder; wherein the outputting a control signal to the bleeder includes: generating the control signal to turn off the bleeder if the input voltage satisfies a first condition ([0046] “when the voltage RS is higher than the reference voltage Vref4, the output signal ZC of the comparator U40 is reversed, the timing of logic circuit U12 is finished, and the timing signal BLT is changed from high to low, and meanwhile the bleeder circuit U03 is not enabled”; [0057] “voltage $RS is higher than the reference voltage Vref4, the output signal ZC of comparator U40 is reversed, and the work time comparison circuit U14 is finished, and meanwhile the bleeder circuit U03 is not enabled”) so that the bleeder does not generate a second current (Fig. 5: iblr), the second current being larger than zero in magnitude; and generating the control signal to turn on the bleeder if the input voltage satisfies a second condition ([0046] “when the voltage RS on the current sample resistor R40 is lower than reference voltage Vref4, i.e., between t01 to t02, the bleeder circuit U03 continues to be Enabled”; [0057] “voltage RS of the driving circuit input current sample resistor R40 is lower than Vref4, output of comparator U40 is reversed, and bleeder circuit U03 is enabled”) so that the bleeder generates the second current; wherein the second condition is different from the first condition.
Allowable Subject Matter
Claims 24-31 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for the allowance the claims are in the inclusion of the limitations:
 “…receive an input voltage generated by a voltage divider. the voltage divider being configured to receive a dimmer output voltage generated by the TRIAC dimmer and received by the rectifying bridge…” and combination thereof in the claim(s), i.e., claims 24 and 28, (claims 25-27 and 29-31 are allowed as being dependent on the respective claim 24 and 28).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T LUONG whose telephone number is (571)270-7008. The examiner can normally be reached Monday-Thursday: 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on (571) 272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Henry Luong/Primary Examiner, Art Unit 2844